DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
Regarding Claim 2, the prior art does not teach or suggest a system for identifying a source of a communication, comprising:
an event camera having a pixel array comprising a plurality of pixels, each pixel of the pixel array being configured to independently detect an event representative of a change in brightness and generate an indication of the event in response to detecting the event;
at least one processor;
a memory device including instructions that, when executed by the at least one processor,
cause the system to:
identify event data in an event stream generated by the event camera that represents the communication transmitted by a communication source;
analyze the event data representing the communication to determine a location vector for the communication source in three-dimensional (3D) space; and
determine an identity of the communication source based in part on the location vector.
Regarding Claim 9, the prior art does not teach or suggest a computer implemented method for identifying a source of a communication,
comprising:
receiving an event stream generated by an event camera which includes a pixel array having a plurality of pixels, wherein each pixel of the pixel array being configured to independently detect an event representative of a change in brightness and generate an indication of the event in response to detecting the event;
identifying event data in the event stream that represents the communication transmitted by a communication source;
analyzing the event data representing the communication to determine a location vector for the communication source in three-dimensional (3D) space; and
determining an identity of the communication source based in part on the location vector.
Regarding Claim 16, the prior art does not teach or suggest a non-transitory machine readable storage medium including instructions embodied thereon for identifying a source of a communication, wherein the instructions, when executed by at least one processor:
receive an event stream generated by an event camera which includes a pixel array having a plurality of pixels, wherein each pixel of the pixel array being configured to independently detect an event representative of a change in brightness and generate an indication of the event in response to detecting the event;

identify event data in the event stream that represents the communication transmitted by a communication source;
analyze the event data representing the communication to determine a location vector for the communication source in three-dimensional (3D) space; and
determine an identity of the communication source based in part on the location vector.
United States Patent Application Publication 2020/0389582 A1 to Herman discloses a system using an event based camera, but does not disclose at least the above.
United States Patent Application Publication 2020/0096760 A1 to Narita discloses a system using an event based camera, but does not disclose at least the above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL G DOBSON whose telephone number is (571)272-9781. The examiner can normally be reached M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Vanderpuye can be reached on 5712723078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL G DOBSON/Primary Examiner, Art Unit 2636
07/29/2022